Citation Nr: 1218791	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1943 to January 1948 and from June 1951 to October 1952.  He died in October 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the appellant's claim for cause of death.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant testified before the undersigned Acting Veterans Law Judge at a January 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in March 2011.

Subsequent to the issuance of the March 2012 supplemental statement of the case (SSOC), the appellant submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.            § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain an opinion regarding the relationship between the Veteran's death and his service.  Specifically, the examiner was asked to opine as to whether the Veteran's left knee arthritis and/or left patella fracture was related to his service.  If there was such a relationship, then the examiner was to opine whether these disabilities materially or substantially resulted in him leading a sedentary lifestyle, which in turn caused him to develop heart problems that ultimately contributed to his death.

Such an opinion was obtained in June 2011.  This examiner opined that it was very likely that the Veteran's left knee arthritis and chronic degenerative disease "probably" was "contributed" by his in-service injury.  These left knee disabilities did result in an inability to exercise on a regular basis, however, the development of coronary artery disease and congestive heart failure were probably not related to it.  He had a variety of other disabilities which all were probably casually related to his death and these factors were more likely the cause of his coronary artery disease.  However, the examiner failed to state whether the Veteran's left knee disabilities materially or substantially resulted in him developing a sedentary lifestyle, which caused him to develop heart problems, which ultimately contributed to his death.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain an addendum to the June 2011 opinion, if possible, or obtain a new opinion from an appropriate examiner, to determine the relationship, if any, between the Veteran's in-service left knee injuries and his death.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater possibility) that the sedentary lifestyle the resulted from the Veteran's left knee arthritis and/or left patella fracture caused him to develop heart problems, to include coronary artery disease and congestive heart failure, which ultimately contributed to his death?  For purposes of this question, the examiner should assume that the Veteran's current left knee disabilities were the result of his in-service left knee injury and that these disabilities caused him to live a sedentary lifestyle.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



